DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more image sensors designed to capture image data in visible light; one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum; an insertion shaft designed to support the one or more visible and nonvisible image sensors at or near a distal tip with sufficient rigidity to permit guidance to a surgical site in a human body; and image processing software trained through machine learning to enhance image quality of at least the nonvisible portion of the image, and to present the enhanced nonvisible image as a real-time, visible presentation to a surgeon”  recited in claim 1; “the software may be programmed to display the visible presentation of the nonvisible image as a split-screen display with the visible light image data” recited in claim 2; “the software may be programmed to display the visible presentation of the nonvisible image overlaid or merged with the visible light image data” recited in claim 3; “the software may be programmed to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences” recited in claim 4; “the software may be programmed to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships” recited in claim 5; “an ultraviolet LED mounted within the endoscope to illuminate tissue in the field of view of the nonvisible image sensor” recited in claim 6; “an infrared LED mounted within the endoscope to illuminate tissue in the field of view of the nonvisible image sensor” recited in claim 7; “the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane” recited in claim 8; “an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity” recited in claim 9; “a strobe circuit designed to chop for alternate illumination between multiple illumination sources of differing wavelength” recited in claim 10; “the one or more image sensors designed to capture image data in visible light, the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum, and image processing software are designed to capture image data from tissue below a surface at the field of view of the image sensors” recited in claim 11; “at a computer image processor, receiving image data from: one or more image sensors designed to capture image data in visible light; one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum; the one or more visible and nonvisible image sensors being supported on an insertion shaft at or near a distal tip with sufficient rigidity to permit guidance to a surgical site in a human body; and processing the image information through machine learning image processing trained to enhance image quality of at least the nonvisible portion of the image, and presenting the enhanced nonvisible image as a real-time, visible presentation to a surgeon” recited in claim 12; “processing the image data for display of the visible presentation of the nonvisible image overlaid or merged with the visible light image data” recited in claim 13; “processing the image data to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences” recited in claim 14; “processing the image data to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships” recited in claim 15; “the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane” recited in claim 16 ; “flashing an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity” recited in claim 17; “strobing for alternate illumination between multiple illumination sources of differing wavelength” recited in claim 18; “the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum and image processing software are designed to capture image data from tissue below a surface at the field of view of the image sensors” recited in claim 19; “infusing tissue in the field of view of the nonvisible image sensor with contrast fluorescent dye” recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-7 are objected to because of the following informalities: “LED” should be spelled out. Appropriate correction is required.

Claims 15 is objected to because of the following informalities: “The method of claim 14” should be “The method of claim 13”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the limitation “the one or more visible and nonvisible image sensors at or near a distal tip” is rendered indefinite by the use of term “near”.
The term “sufficient” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the limitation “a distal tip with sufficient rigidity to permit guidance to a surgical site in a human body” is rendered indefinite by the use of term “sufficient”.
Dependent claims 2-11 and 13-20 are rejected for the same reasons based on their dependencies to independent claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 11-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (US 20190298151) in view of Tyan et al (US 20220125280).

As to claim 1, Frangioni discloses an endoscope (FIGS. 4A-7B), comprising: 
one or more image sensors (FIG. 7B, color CMOS sensor 712) designed to capture image data in visible light (FIG. 2, visible light image 202);
one or more image sensors (FIGS 7B, NIR CMOS sensor 708) designed to capture image data in a nonvisible portion of the electromagnetic spectrum (FIG. 2, near-infrared image 204); 
an insertion shaft (FIG. 4A, scope 404) designed to support the one or more visible and nonvisible image sensors at or near a distal tip with sufficient rigidity to permit guidance to a surgical site in a human body (FIGS. 5B-7B, 2-sensor optical sensor assembly 604 at or near scope tip assembly 510); and 
image processing software to present enhanced nonvisible image as a real-time, visible presentation to a surgeon (FIG. 2, [0024] and [0040]-[0041]; see image processing of  near-infrared image in [0036] and [0046]).
Frangioni fails to explicitly disclose that the image processing software is trained through machine learning to enhance image quality of at least the nonvisible portion of the image, and to present the enhanced nonvisible image as a real-time, visible presentation to the surgeon.
However, Tyan teaches the image processing software is trained through machine learning to enhance image quality of at least the nonvisible portion of the image, and to present the enhanced nonvisible image as a real-time, visible presentation to the surgeon (FIG. 16, an optimized view 1630 of the detected tissue image; see FIG. 19; see [0146]-[0148]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Frangioni using Tyan’s teachings to train the image processing software through machine learning to enhance image quality of at least the nonvisible portion of the image, and to present the enhanced nonvisible image as a real-time, visible presentation to the surgeon in order to produce an optimized view of the image for the scene that enhances contrast and color channels (Tyan; [0012], [0018], [0079]).

As to claim 2, the combination of Frangioni and Tyan further discloses wherein: the software may be programmed to display the visible presentation of the nonvisible image as a split-screen display with the visible light image data (Frangioni; see [0036], Where the images are displayed side-by-side, this may simply entail rendering the images in suitable locations on a computer screen).

As to claim 3, the combination of Frangioni and Tyan further discloses wherein: the software may be programmed to display the visible presentation of the nonvisible image overlaid or merged with the visible light image data (Frangioni; FIG. 2 and [0041], combined image 206; see [0036] and [0040], the images are superimposed).

As to claim 7, the combination of Frangioni and Tyan further discloses further comprising: an infrared LED mounted within the endoscope to illuminate tissue in the field of view of the nonvisible image sensor (Frangioni; see [0029] and [0037], NIR light source 118 is a laser diode).

As to claim 11, the combination of Frangioni and Tyan further discloses wherein: the one or more image sensors designed to capture image data in visible light, the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum, and image processing software are designed to capture image data from tissue below a surface at the field of view of the image sensors (Frangioni; FIG. 1 and [0023], subject 116, such as organic tissue).

As to claim 12, Frangioni discloses a method, comprising the steps of: 
at a computer image processor (FIGS. 1 and 3, controller 102 including at least one processor 320), receiving image data (see [0037]) from: 
one or more image sensors (FIG. 7B, color CMOS sensor 712) designed to capture image data in visible light (FIG. 2, visible light image 202);
one or more image sensors (FIGS 7B, NIR CMOS sensor 708) designed to capture image data in a nonvisible portion of the electromagnetic spectrum (FIG. 2, near-infrared image 204);  
the one or more visible and nonvisible image sensors being supported on an insertion shaft at or near a distal tip with sufficient rigidity to permit guidance to a surgical site in a human body (FIGS. 5B-7B, 2-sensor optical sensor assembly 604 at or near scope tip assembly 510 of scope 404); and 
processing the image information (see image processing of near-infrared image in [0036] and [0046]), and 
presenting the enhanced nonvisible image as a real-time, visible presentation to a surgeon (FIG. 2, [0024] and [0040]-[0041]).
Frangioni fails to explicitly disclose processing the image information through machine learning image processing trained to enhance image quality of at least the nonvisible portion of the image.
However, Tyan teaches processing the image information through machine learning image processing trained to enhance image quality of at least the nonvisible portion of the image (FIG. 16, an optimized view 1630 of the detected tissue image; see FIG. 19; see [0146]-[0148]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Frangioni using Tyan’s teachings to processing the image information through machine learning image processing trained to enhance image quality of at least the nonvisible portion of the image in order to produce an optimized view of the image for the scene that enhances contrast and color channels (Tyan; [0012], [0018], [0079]).

As to claim 13, the combination of Frangioni and Tyan further discloses wherein: processing the image data for display of the visible presentation of the nonvisible image overlaid or merged with the visible light image data (Frangioni; FIG. 2 and [0041], combined image 206; see [0036] and [0040], the images are superimposed).

As to claim 19, the combination of Frangioni and Tyan further discloses wherein: the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum and image processing software are designed to capture image data from tissue below a surface at the field of view of the image sensors (Frangioni; FIG. 1 and [0023], subject 116, such as organic tissue).

As to claim 20, the combination of Frangioni and Tyan further discloses further comprising the step of: infusing tissue in the field of view of the nonvisible image sensor with contrast fluorescent dye (Frangioni; [0023], subject 116 may be injected with a fluorescent dye).

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (US 20190298151) in view of Tyan et al (US 20220125280) further in view of Komp (US 20200222146).

As to claim 4, the combination of Frangioni and Tyan fails to explicitly disclose wherein: the software may be programmed to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences.
However, Komp teaches wherein: the software may be programmed to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences (see [0057] and [0062]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Komp’s teachings to include wherein: the software may be programmed to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences in order to generate a real-time, intra-operative 3D image of the anatomical object (Komp; [0012]).

As to claim 5, the combination of Frangioni and Tyan fails to explicitly disclose wherein: the software may be programmed to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships.
However, Komp teaches wherein: the software may be programmed to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships (see [0057] and [0062]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Komp’s teachings to include wherein: the software may be programmed to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships in order to generate a real-time, intra-operative 3D image of the anatomical object (Komp; [0012]).

As to claim 14, the combination of Frangioni and Tyan fails to explicitly disclose wherein: processing the image data to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences.
However, Komp teaches wherein: processing the image data to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences (see [0057] and [0062]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Komp’s teachings to include wherein: processing the image data to overlay or merge the nonvisible image with the visible light image data by registering for parallax differences in order to generate a real-time, intra-operative 3D image of the anatomical object (Komp; [0012]).

As to claim 15, the combination of Frangioni and Tyan fails to explicitly disclose wherein: processing the image data to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships.
However, Komp teaches wherein: processing the image data to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships (see [0057] and [0062]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Komp’s teachings to include wherein: processing the image data to overlay or merge the nonvisible image with the visible light image data by recovering three-dimensional spatial relationships in order to generate a real-time, intra-operative 3D image of the anatomical object (Komp; [0012]).

Claim(s) 6, 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (US 20190298151) in view of Tyan et al (US 20220125280) further in view of Kohno et al (US 20210330177).

As to claim 6, the combination of Frangioni and Tyan fails to explicitly disclose further comprising: an ultraviolet LED mounted within the endoscope to illuminate tissue in the field of view of the nonvisible image sensor.
However, Kohno teaches an ultraviolet LED mounted within the endoscope to illuminate tissue in the field of view of the nonvisible image sensor (see [0032]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Kohno’s teachings to include an ultraviolet LED mounted within the endoscope to illuminate tissue in the field of view of the nonvisible image sensor in order to provide excitation light in an ultraviolet region for exciting a fluorescent agent (Kohno; [0032]).

As to claim 8, the combination of Frangioni and Tyan fails to explicitly disclose wherein: the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane.
However, Kohno teaches the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane (FIGS. 4-5).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Kohno’s teachings to include the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane in order to suppress an increase in outer diameter in the endoscope with two or more eyes (Kohno; [0008]).

As to claim 9, the combination of Frangioni and Tyan fails to explicitly disclose wherein: an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity.
However, Kohno teaches an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity (see [0055], [0058]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Kohno’s teachings to include an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity in order to control operations of the image sensors (Kohno; [0055] and [0058]).

As to claim 16, the combination of Frangioni and Tyan fails to explicitly disclose wherein: the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane.
However, Kohno teaches the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane (FIGS. 4-5).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Kohno’s teachings to include the one or more image sensors designed to capture image data in visible light and the one or more image sensors designed to capture image data in a nonvisible portion of the electromagnetic spectrum are designed into a single image plane in order to suppress an increase in outer diameter in the endoscope with two or more eyes (Kohno; [0008]).

As to claim 17, the combination of Frangioni and Tyan fails to explicitly disclose wherein: flashing an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity.
However, Kohno teaches flashing an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity (see [0055], [0058]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Kohno’s teachings to include flashing an electronic shutter designed to chop for alternate illumination between multiple illumination sources of differing wavelength or alternate sensing between image sensors of differing wavelength sensitivity in order to control operations of the image sensors (Kohno; [0055] and [0058]).

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (US 20190298151) in view of Tyan et al (US 20220125280) further in view of Hamel et al (US 20110237880).

As to claim 10, the combination of Frangioni and Tyan fails to explicitly disclose wherein: a strobe circuit designed to chop for alternate illumination between multiple illumination sources of differing wavelength.
However, Hamel teaches a strobe circuit designed to chop for alternate illumination between multiple illumination sources of differing wavelength (see [0104]-[0105]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Hamel’s teachings to include a strobe circuit designed to chop for alternate illumination between multiple illumination sources of differing wavelength in order to use of IR light to determine the presence of dispersion areas by periodically strobing or pulsing the light source to output additional non-visible near-infrared (IR) light at predetermined intervals and to maximize the quality of the video image provided on a display for a surgeon during a medical procedure (Hamel; [0014], [0110]).

As to claim 18, the combination of Frangioni and Tyan fails to explicitly disclose wherein: strobing for alternate illumination between multiple illumination sources of differing wavelength.
However, Hamel teaches strobing for alternate illumination between multiple illumination sources of differing wavelength (see [0104]-[0105]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Frangioni and Tyan using Hamel’s teachings to include strobing for alternate illumination between multiple illumination sources of differing wavelength in order to use of IR light to determine the presence of dispersion areas by periodically strobing or pulsing the light source to output additional non-visible near-infrared (IR) light at predetermined intervals and to maximize the quality of the video image provided on a display for a surgeon during a medical procedure (Hamel; [0014], [0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482